Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on October 01, 2019.  Claims 1-6 have been canceled by the applicant.  Claims 7-11 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goro et al., JP 2015/013509 A.

Regarding claim 8, Goro teaches a vehicle control method that controls a vehicle including: a braking device configured to give a braking force to the vehicle in accordance with a driver's deceleration request in response to a driver's braking operation when an operation mode of the vehicle 
when the operation mode is set as self-driving, activating the braking device in accordance with a system deceleration request to keep an actual vehicle-speed at a target vehicle- speed or change the actual vehicle-speed at the target vehicle-speed or lower depending on environment surrounding the vehicle; (Goro, see at least ¶ [0034] which states “On the other hand, the vehicle ECU 13 executes auto cruise control. When the driver operates an execution switch for auto-cruise control (not shown) to set the target vehicle speed, the vehicle ECU 13 first sets the upper limit speed VHi and the lower limit speed VLo above and below the target vehicle speed. While the vehicle 1 is running, the engine 2 is driven in the E / G mode to accelerate the vehicle 1 to the upper limit speed VHi (engine-on driving mode by the vehicle speed compatible driving mode selection means), and the vehicle speed V increases to the upper limit speed VHi. After that, the engine 2 is stopped, and the motor 3 is regeneratively controlled in the EV mode to reversely drive the vehicle 1 from the drive wheel 9 side to decelerate the vehicle 1 (engine-off driving mode by the vehicle speed-compatible driving mode selection means). When the vehicle speed V drops to the lower limit speed VLo, the engine 2 is started again and the vehicle 1 is accelerated in the E / G mode.”)
integrating a braking force from the braking device to detect or estimate a braking amount that is a magnitude of a braking force generated from the activated braking device during operation of the braking device; (Goro, see at least ¶ [0034] which states “Since the braking force acting on the vehicle is optimized by switching between the first operating state and the second operating state, the target vehicle speed can be more reliably maintained while traveling on a downhill road.”)  and 
when the braking amount is an engine-stopping enabling threshold or more, enabling stopping of the engine, and when the braking amount is less than the engine-stopping enabling threshold, not enabling stopping of the engine. (Goro, see at least ¶ [0034] which states “In the 

Allowable Subject Matter
Claims 7 and 9-11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668